Citation Nr: 0309848	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  01-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for traumatic arthritis 
with status post total left knee replacement.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1963 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia.  

A May 2000 Board decision found that new and material 
evidence had been submitted and reopened the veteran's claim 
for service connection for a left knee disability.  


FINDING OF FACT

Traumatic arthritis of the left knee, with total left knee 
replacement, is residuals of an inservice injury.  


CONCLUSION OF LAW

Traumatic arthritis of the left knee, with left total knee 
replacement, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case informing them of the governing legal 
criteria, the evidence necessary to substantiate the 
veteran's claim, the evidence considered, and the reasons for 
the denial of his claim.  The veteran has been afforded a VA 
examination and a personal hearing, and treatment records 
have been obtained.  Although the veteran has not been 
provided with specific notification regarding the VCAA, in 
light of the Board's decision herein, this has not prejudiced 
him.  It is concluded that the VA has complied with the VCAA 
to such an extent that no prejudice to the veteran will 
result.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that the veteran was seen in 
June 1966 with complaints of a swollen left knee.  He was 
hospitalized from June to August 1966, during which time he 
underwent an arthrotomy of the left knee.  The final 
diagnosis was derangement, internal, left knee, old tear, 
anterior cruciate ligament and acute tear of medial meniscus.  

An April 2000 letter from a private physician reflects that 
he had been providing the veteran treatment since 
January 1990.  It was his opinion that the veteran's current 
left knee disability was related to a previous injury during 
the veteran's service and an injury prior to his service.  

The report of a September 2002 VA orthopedic examination and 
February 2003 addendum thereto reflects a diagnosis of knee 
replacement of the left knee because of significant 
degenerative joint disease, and the examiner indicated that 
it was at least as likely as not that the veteran experienced 
cartilage, meniscal, and ligamentous damage of the left knee 
as the result of the inservice injury.  The examiner 
indicated that the veteran went on to develop post-traumatic 
arthritis of the left knee requiring him to receive a left 
total knee replacement.  The examiner indicated that it was 
at least as likely as not that the current left knee 
disability, that required a total knee replacement, arose 
from the traumatic injury the veteran sustained during his 
active service.  

With consideration of the veteran's report of preservice 
injury, competent medical evidence of an acute inservice 
injury, competent medical evidence associating current 
disability with both the inservice injury and preservice 
injury, and the most recent competent medical evidence 
associating current disability with inservice injury, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not traumatic arthritis of the left 
knee, with left total knee replacement, is related to 
service.  In resolving all doubt in the veteran's behalf, 
service connection for traumatic arthritis of the left knee 
with left total knee replacement is warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  


ORDER

Service connection for traumatic arthritis of the left knee, 
with left total knee replacement, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

